Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 16 - 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20160052808 to Huang.
Huang describes a core-shell structured nanoparticle comprising a 30-micron [0101] zero-valent metal core surrounded by a “thin” [0102] water-insoluble hydroxide shell comprising ferrous (oxy)hydroxide [0085], gamma-FeOOH [0086].
Huang’s discloses using the aforementioned materials to decontaminate an aqueous stream of selected heavy metals, e.g., chromium and nickel.

    PNG
    media_image1.png
    291
    514
    media_image1.png
    Greyscale

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1 as being anticipated by CN 103606660 (aka, “D1”) which discloses:

    PNG
    media_image2.png
    377
    895
    media_image2.png
    Greyscale

Accordingly, with regard to anticipation of the claimed subject matter of claims 1 – 4, 

    PNG
    media_image3.png
    145
    817
    media_image3.png
    Greyscale

 


Claim 9 is rejected under 35 U.S.C. 103 as being obvious over USP 20160052808 to Huang.  Huang teaches that the size of the core [0101]-[0109] is a known result-effective parameter, so variation and optimization of the core particle size would have been prima facie obvious.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “high suspended” cannot be understood.

Claims 1 – 7, 9 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the size limits the modifier “thin” has on the shell layer.



    PNG
    media_image4.png
    182
    954
    media_image4.png
    Greyscale


USP 7297290 describes a coated core/shell iron nanoparticle, but the shell coating does not comprise hydroxide.

USP 20190142936 to Cui discusses [0440] the interplay of nanoparticle size, zeta potential, and tendency of nanoparticles to aggregate in the course of reducing free energy.

IDS filed 9/12/2019:  No copy of Ref BC published 2016-01-13 was provided, or the date information listed on the PTO-1449 form was incorrect, or both.

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152